Per Curiam.
The counsel for the appellant seems to have honestly believed that, if a tenant pays part of the rent, he cannot be dispossessed for the non-payment of "the remainder. In this case the tenant agreed to pay part in board furnished to the landlord and his daughter and part in cash. The board he furnished, but he failed to pay the money, and summary proceedings to remove him were then taken. The argument of the tenant’s counsel is that, as a forfeiture for a breach of a condition of the lease is waived by the acceptance of rent with knowledge that the condition has been broken, the landlord waived his right to recover possession of the demised premises by taking part payment of the rent. Of course, no refutation of such a proposition is needed. The final order should be affirmed, with costs.